Hawkins, Justice.
This is a companion case to that of Georgia Power Company v. Georgia Public Service Commission, ante, and the rulings there made are controlling here.

Judgment reversed.


All the Justices concur.

Bennett, Pedrick & Bennett, T. Guy Connell, Larry Pedrick, Powell, Goldstein, Frazer & Murphy, K. E. Fenderson, for plaintiff in error.
Eugene Cook, Attorney-General, Dudley Cook, contra. Arnall, Golden & Gregory, C. E. Gregory, Jr., Robert D. Tisinger, for party at interest not party to record.